Citation Nr: 1210536	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  06-35 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to April 1964. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for PTSD.  In August 2008, the Veteran testified before the Board at a hearing held at the RO.  In July 2009 and January 2011, this matter was remanded by the Board for further development. 

The issue of entitlement to service connection for a left arm disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

The record does not contain competent medical evidence establishing a diagnosis of PTSD based on an in-service traumatic event or stressor or a diagnosis by a VA psychologist or psychiatrist based on a fear of hostile military or terrorist action; an acquired psychiatric disorder was not documented during service, nor was a psychosis shown within one year of separation from service; and the weight of the competent medical evidence is against finding a nexus between the post-service diagnosis of any psychiatric disorder and service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1111, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in September 2005.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  The Veteran's Social Security Administration records were associated with the claims file.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and medical opinions.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran claims that he has PTSD that is related to his service.  Specifically, he contends that he was stationed in the demilitarized zone (DMZ) in Korea in 1963 and 1964 in hostile territory during which five soldiers, whose names he cannot remember, were killed on a road to and from the DMZ.  The Veteran also claimed exposure to sniper attacks, having a weapon pointed at him by a South Korean soldier who became startled when he awoke, and being punched by his sergeant.

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).  Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).  Psychoses are chronic diseases with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

A Veteran is presumed to be in sound condition when on entrance into military service except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).

When a condition is properly found to have been pre-existing, the presumption of aggravation provides that a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002), 38 C.F.R. § 3.306(a) (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

Service connection for posttraumatic stress disorder (PTSD) requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  According to the DSM-IV criteria, the traumatic event, or stressor, must involve experiencing, witnessing, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

When the evidence does not establish that a Veteran is a combat Veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2011); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).

Personality disorders are not diseases or injuries under VA regulations.  38 C.F.R. § 3.303(c) (2011).  Nevertheless, service connection may be granted if the evidence shows that a psychiatric disability was incurred or aggravated in service and superimposed upon the pre-existing personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2011); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

Social Security Administration records contain a January 1962 psychological evaluation report which noted that the Veteran was involved in an incident of car theft and alleged rape.  He was diagnosed with psychoneurosis with sociopathic tendencies.  The clinician noted that it was doubtful that the Veteran could benefit from experience.  

The service personnel records show that the Veteran enlisted in the Army to avoid legal consequences of adjudication as a juvenile delinquent.  His military occupational specialty (MOS) was heavy weapons infantry.  The Veteran was stationed in Korea from May 1963 to March 1964.  He did not serve in Vietnam.  The records contain several instances of disciplinary infractions, to include making a profane statement to a superior, being under the influence of alcohol, and being absent without official leave (AWOL).  He was also counseled on more than one occasion for lack of motivation and poor performance.  Due to numerous disciplinary problems, he was court-martialed and his rank was reduced in December 1963.  

The Veteran's service medical records include a November 1962 enlistment examination which does not shows any diagnosed psychiatric disability.  A March 1963 clinical record reflects a diagnosis of inadequate personality, chronic severe, manifested by ineptness, unadaptability, poor judgment and impaired intellectual function which rendered him unsuitable for military duty.  A February 1964 report of medical history shows that the Veteran claimed to have nervous trouble.  A February 1964 psychiatric report indicates that he had a lifelong pattern of impulsive, immature judgment, and behavior with difficulty in expressing his hostile impulses toward all authority figures in a socially acceptable manner.  The report also indicates that he was forced to join the Army in lieu of reform school and that a psychiatric recommendation for administrative separation was made in March 1963.  He was diagnosed with a severe emotional instability reaction.  In April 1964, he was discharged from service for unsuitability. 

Post-service medical records show that the Veteran was hospitalized in August 1982 for chronic undifferentiated schizophrenia.  A September 1984 report which shows a diagnosis of chronic undifferentiated schizophrenia.  VA medical records dated in March 2002 show a fifteen year history of schizophrenia and a positive depression screen.  A September 2005 report shows treatment for and a diagnosis of PTSD. 

In connection with his application for VA benefits, the Veteran reported coming under sniper fire while stationed in Korea.  He also related witnessing the death of five fellow servicemen.  The RO also attempted to verify the Veteran's account of an incident that occurred in the DMZ in Korea.  However, it was unable to verify the Veteran's stressors because he did not provide relevant information with sufficient specificity about the claimed stressors capable of verification.  In addition, VA found that there was no incident involving five casualties during the Veteran's service. 

The Veteran was afforded a VA mental disorders examination in April 2003 at which time he provided a history of psychiatric hospitalization since approximately 1982.  Following service discharge, the Veteran worked until he became disabled in the 1980s due to chronic schizophrenia.  The examiner noted a history of treatment in service for problems adjusting to military life and an impression of a personality disorder.  The examiner diagnosed adjustment disorder and chronic undifferentiated schizophrenia.  The examiner noted that the Veteran was able to work during the 1960s and 1970s, and schizophrenia was not found until the 1980s.  In a May 2003 addendum, the examiner opined that the Veteran's adjustment disorder pre-existed his service.

A VA nursing note dated January 2004, found the Veteran to have a positive PTSD screening test, but the clinician did not diagnose PTSD at that time.  In fact, a VA clinical treatment report in March 2005, noted symptoms of PTSD, but PTSD was not diagnosed.  VA nurse practitioner treatment notes starting in March 2006, contained diagnoses of schizophrenia and PTSD.  A VA psychologist in May 2007 evaluated the Veteran and noted that while the Veteran reported symptoms of PTSD, he appeared to have been coached as to what to say, and testing appeared exaggerated.  VA nurse practitioner's notes in August and November 2007, contain a diagnosis of PTSD.  A May 2009 doctor's note recorded diagnoses of schizophrenia, undifferentiated type, and PTSD by history.  

On VA examination in November 2009, the Veteran reported joining the military in lieu of reform school.  The Veteran denied being in combat, but reported coming under fire from snipers while in Korea.  He initially denied witnessing any American deaths, and then he said he saw five dead bodies being carried out of the forest, but did not know whether they were Koreans or Americans, and did not know the circumstances of their deaths.  The examiner noted a history of chronic schizophrenia since 1980.  Following an examination of the Veteran, the examiner concluded that he did not meet the criteria for a diagnosis of PTSD.  The examiner explained that the Veteran's stressor was not conceded and the Veteran failed to endorse sufficient symptoms for a diagnosis of PTSD.  As for the Veteran's report of sleep disturbance, concentration problems and irritability, the examiner determined that those symptoms were likely stemming from schizophrenia.  The examiner gave a detailed explanation as to why the Veteran failed to meet each criterion required for the diagnosis of PTSD.  The examiner further noted that the Veteran overendorsed symptoms and overemphasized psychopathology, thus on psychometric testing the Veteran's profile was considered to be exaggerated and inconsistent with a diagnosis of PTSD.  Even considering the Veteran's diagnosis of schizophrenia, his profile was slightly exaggerated even for an actively psychotic individual.  The examiner diagnosed schizophrenia, chronic, undifferentiated type, and a personality disorder, not otherwise specified.  

The Veteran underwent a VA examination in March 2010.  The examiner noted the Veteran's history of delinquency prior to enlisting in service.  The examiner indicated that while the Veteran described certain stressors consistent with criterion A for the diagnosis of PTSD, those were not well supported nor particularly credible as described by the Veteran.  In general, the examiner found the Veteran's report of his in-service traumatic stress exposure to be low.  Following an examination of the Veteran and a review of the claims file, the examiner diagnosed schizophrenia, chronic undifferentiated type, and a personality disorder not otherwise specified.  The examiner discussed in detail why the Veteran did not meet the criteria required for a DSM-IV diagnosis of PTSD.  In that regard, the examiner noted that the Veteran report of military trauma was not particularly detailed or credible.  Additionally, the Veteran did not report sufficient symptoms of PTSD and some of his complaints, to include social avoidance, were more consistent with his diagnosis of schizophrenia, as opposed to PTSD.  The examiner determined that psychometric findings were indicative of significant exaggeration of the presence and severity of PTSD symptomatology, and resulted in an invalid profile.  The examiner opined that the Veteran's schizophrenia was in no way related to his service as it emerged after his military service.  The examiner determined that the Veteran's personality disorder, manifested by poor psychosocial functioning marked by antisocial behavior prior to and during service, preexisted service.  

Subsequent treatment records show ongoing treatment for schizophrenia and depression, rule out PTSD.  VA psychological treatment notes starting in October 2010, showed a diagnosis of schizophrenia and PTSD based on several traumatic experiences while stationed in Korea, to include witnessing five soldiers killed during an open conflict, sniper attacks, having a weapon pointed at him by a South Korean soldier whom he awoke, and being punched by his sergeant.   

Initially, the Board notes that, at the Veteran's enlistment examination in November 1962, shows that he was found to be psychiatrically normal on clinical evaluation. Thus, an acquired psychiatric disorder was not noted when the Veteran entered active duty, and the presumption of soundness applies. 

Next, the Board must determine whether, under 38 U.S.C.A § 1111  and 38 C.F.R. § 3.304(b), the presumption of soundness is rebutted by clear and unmistakable evidence that the claimed acquired psychiatric disability existed prior to service and was not aggravated therein.  Review of the record reveals in January 1962 the Veteran was diagnosed with psychoneurosis with sociopathic tendencies.  Shortly after service induction, the Veteran was found to have a personality disorder during service.  On psychiatric evaluation in February 1964 it was noted that the Veteran had a lifelong pattern of impulsive, immature judgment and behavior, with difficulty in expressing his hostile impulses toward all authority figures in a socially acceptable manner.  The report also indicated that he was forced to join the Army in lieu of reform school and that a psychiatric recommendation for administrative separation was made in March 1963.  He was diagnosed with a severe emotional instability reaction.  In April 1964, he was discharged from service for unsuitability. 

Personality disorders are not diseases or injuries for compensation purposes, and disability resulting from them may not be service connected.  38 C.F.R. §§ 3.303(c), 4.127 (2011).  That is so because they are considered to be defects of congenital or developmental origin and, by their very nature, pre-exist service.  38 C.F.R. § 3.303(c) (2011).  Moreover, congenital or developmental defects are normally static conditions which, unlike diseases, are incapable of improvement or deterioration.  VAOPGCPREC 67-90 (1990), 55 Fed. Reg. 43253 (1990). 

Therefore, the Board finds there is clear and unmistakable evidence that the Veteran's personality disorder, emotional instability reaction, existed prior to service, as defects of congenital or developmental origin pre-exist service by their very nature.  In that regard, a VA physician evaluated the Veteran in April 2003 and noted a history of treatment in service for problems adjusting to military life and an impression of a personality disorder and opined that it pre-existed his service. Similarly, the VA examiner in March 2010, noted that the Veteran's personality disorder, manifested by poor psychosocial functioning marked by antisocial behavior prior to and during service, preexisted service.  

Next, the Board must determine whether the Veteran's pre-existing personality disorder was aggravated, or incurred a permanent increase in the underlying disability which was not natural progress, during service.  In that regard, the Board again notes that any worsening of the Veteran's personality disorder during service does not support the grant of service connection because a personality disorder is not a disability under VA regulations.  38 C.F.R. § 3.303 (a) (2011).  However, with regard to congenital or developmental defects, service connection may be granted for a disability which is shown by the evidence to have resulted from a defect which was subject to a superimposed disease or injury during service.  VAOPGCPREC 82-90; 38 C.F.R. § 4.127 (2011), 56 Fed. Reg. 45711 (1990).  Thus the Board must determine whether the Veteran's personality disorder was aggravated by a superimposed disability that was incurred during military service.  Therefore, the next step of the inquiry is to determine whether the Veteran developed a chronic psychiatric disability during active service.

The Veteran's service treatment records are negative for any complaints, treatment, or findings related to an acquired psychiatric disorder.  Therefore, the Board finds that an acquired psychiatric disorder was not affirmatively shown to be present during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

To the extent that the Veteran may claim continuity of psychiatric symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  However, the Board finds that the Veteran's contentions are not credible because the credibility of his subjective history has been questioned by his treatment providers and VA examiners, and has been found to be inconsistent. 

Initially, there is no evidence of psychiatric symptoms or a psychiatric disorder until approximately 1982, when the Veteran was psychiatrically hospitalized and treated for schizophrenia.  Prior to that time, there is no evidence of functional impairment due to a psychiatric disability.  In connection with treatment, a VA psychologist in May 2007 evaluated the Veteran and noted that while the Veteran reported symptoms of PTSD, he appeared to have been coached as to what to say, and testing appeared exaggerated.  On VA examination in November 2009, the examiner noted that the Veteran over endorsed symptoms and overemphasized psychopathology, thus on psychometric testing the Veteran's profile was considered to be exaggerated.  Even considering the Veteran's diagnosis of schizophrenia, the Veteran's profile was slightly exaggerated even for an actively psychotic individual.  Similarly, on VA examination in March 2010, the examiner determined that psychometric findings were indicative of significant exaggeration and resulted in an invalid profile.  Therefore, the Board finds that continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements, because the Veteran's statements are not considered credible.  His credibility has been repeatedly called in to question by physicians.

A diagnosis of a psychiatric disability was first shown by the evidence of record more than one year after service discharge and the Board finds that the evidence does not show that any psychosis manifested to a compensable degree within one year following separation from service.  Therefore, presumptive service connection must be denied.  38 C.F.R. §§ 3.307, 3.309 (2011).

The length of time between his separation from service and the initial confirmed clinical diagnosis weighs against continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The absence of symptoms constitutes negative evidence and opposes the claim.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).  The Board finds that a psychiatric disorder was not shown in service and no psychosis was shown within one year following the Veteran's separation from service.

To the extent that the Veteran claims that he has a psychiatric disability related to service, the Board finds that a psychiatric disorder is not a condition under case law where lay observation has been found to be competent to establish a diagnosis and the determination as to the presence of the disorder therefore is medical in nature, that is, not capable of lay observation.  Savage v. Gober, 10 Vet. App. 488 (1997) (on the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Where the determinative issue involves a question of a medical diagnosis, not capable of lay observation, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2011).  

As a lay person, the Veteran is not qualified or competent, through education, training, or experience to offer a medical diagnosis of a psychiatric disorder.  For this reason, the Board finds that the statements of the Veteran that he has a psychiatric disorder related to service are not competent evidence.

Under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer). 

Although the Veteran is competent to describe symptoms of anxiety and sadness, the diagnosis of a psychiatric condition and the medical causation are not subject to lay observation.  The determination as to the presence, type, and cause of a psychiatric condition is medical in nature and not capable of lay observation.  Additionally, by regulation, the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV).  38 C.F.R. § 3.304(f) (2011).  For that reason, a psychiatric disorder is not a simple medical condition that a lay person is competent to identify.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

To the extent that the post-service treatment records contain a diagnosis of PTSD, the clinicians who have diagnosed PTSD have not discussed the criteria for a DSM-IV diagnosis of PTSD and whether such criteria had been met by the Veteran.  38 C.F.R. § 3.304(f) (2011).  Additionally,  the diagnosis of PTSD recorded in the clinical treatment notes was based on the Veteran's reported military stressors, which the RO was unable to verify because the Veteran did not provide relevant information with sufficient specificity about the claimed stressors capable of verification.  With regard to the reported stressor that he witnessed the deaths of five American soldiers, VA found that there was no incident involving five casualties during the Veteran's service.  Furthermore, his reports of in-service experiences are found by the Board to not be credible.  Specifically, on VA examination in November 2009, the examiner noted that the Veteran initially denied witnessing an American's death, he then said he saw five dead bodies being carried out of the forest, but did not know whether they were Koreans or Americans, and did not know the circumstances of their deaths.  Similarly, in March 2010 the examiner noted that while the Veteran described certain stressors consistent with criterion A for the diagnosis of PTSD, these were not well supported or particularly credible as described by the Veteran.  Thus, the probative value of the medical records that contain a diagnosis of PTSD attributed to the Veteran's service in Korea is greatly diminished because those diagnoses were made based on reports by the Veteran that the Board finds are not credible and were inconsistent with the factual record.  Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Furthermore, no VA psychologist or psychiatrist has diagnosed PTSD based on a fear of hostile military or terrorist activity, and the evidence does not show that the Veteran served in combat.  The Board finds his reports of being subject to sniper fire to be not credible, as the Veteran's credibility has been repeatedly questioned by physicians.

Moreover, a VA examiner in April 2003, did not diagnose PTSD.  Similarly, in January 2004, a VA psychologist noted that while the Veteran reported symptoms of PTSD, he appeared to have been coached as to what to say, and testing appeared exaggerated.  Significantly, VA examiners in November 2009, and March 2010, discussed the DSM IV criteria required for a diagnosis of PTSD and explained in detail why the Veteran did not meet the diagnosis.  Among other reasons, it was noted that the Veteran failed to endorse sufficient symptoms for a diagnosis of PTSD, and most of the symptoms reported were likely attributable to schizophrenia.  The examiners further found that psychometric findings were indicative of significant exaggeration of the presence and severity of PTSD symptomatology, and resulted in an invalid profile. 

The Board finds that the preponderance of the competent medical evidence shows that it is not at least as likely as not that the Veteran currently suffers from PTSD that meets the criteria for a DSM-IV diagnosis of PTSD, and in the absence of competent medical evidence linking any current PTSD diagnosis to a stressor during his service, service connection for PTSD must be denied.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

With regard to service connection for a psychiatric disorder, other than PTSD, post-service medical records document psychiatric treatment for diagnoses that include schizophrenia and depression.  Those disabilities were diagnosed after the Veteran's separation from service.  The determinative question in this case involves causation.  On the question of medical causation, medical evidence of an association or link between a current psychiatric disorder, first noted after service, and service, there is no competent medical evidence that supports the claim.  38 C.F.R. § 3.303(d) (2011).  None of the Veteran's medical providers have related a psychiatric disorder, other than PTSD, to his reported in-service stressors or to any other aspect of his military service.  In fact, the VA examiner in March 2010 opined that the Veteran's schizophrenia was in no way related to his service as it emerged after his military service.  That finding is consistent with other evidence of record showing a diagnosis of schizophrenia approximately 18 years after discharge from service.  Therefore, the evidence lacks evidence to link any mental disorder other than PTSD to the Veteran's service.  In addition, the Board finds that an additional examination to seek a relationship between those disorders and service is not warranted because the evidence does not show, nor does the Veteran claim, a connection between those disorders and service.  38 C.F.R. § 3.159 (2011).

To the extent that the Veteran has been diagnosed with a personality disorder, even assuming that the Veteran did have a pre-existing personality disorder, service connection would still not be warranted absent a showing that a separate psychiatric disability had been incurred in or aggravated by service and superimposed upon that pre-existing personality disorder.  38 C.F.R. §§ 4.9, 4.125(a), 4.127 (2011); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  That has not been shown here.  There is no competent evidence of record which shows the Veteran suffered a disability which was superimposed upon his personality disorder during service.  Therefore, the Board finds that the Veteran's personality disorder was clearly and unmistakably not aggravated during service, and service-connection for a personality disorder cannot be granted.

The Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation.  The Board may only consider competent medical evidence of medical causation because lay assertion on medical causation is not competent evidence.  In the absence of competent medical evidence of a diagnosis of PTSD that meets the DSM-IV requirements and is due to a stressor in service or due to fear of a hostile military or terrorist act, and as the weight of the competent medical evidence is against a finding that any psychiatric disorder, other than PTSD, is causally related to service, the Board finds that the preponderance of the evidence is against the claim that a psychiatric disorder was incurred in or aggravated by service, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


